     CASE 0:11-cr-00087-MJD-HB Document 1308 Filed 05/26/20 Page 1 of 4




                    PUNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Criminal File No. 11-87 (MJD/HB)

(1) JULIAN OKEAYAINNEH,

                   Defendant.

Allison Ethen, Assistant United States Attorney, Counsel for Plaintiff.

Julian Okeayainneh, pro se.



      This matter is before the Court on Defendant Julian Okeayainneh’s Pro Se

Motion for Compassionate Release from Custody. [Docket No. 1302]

      Under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), the Court may, upon a

defendant’s motion following exhaustion of administrative remedies or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier, “reduce the term of imprisonment (and may impose

a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment), after

                                         1
     CASE 0:11-cr-00087-MJD-HB Document 1308 Filed 05/26/20 Page 2 of 4




considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

      The Bureau of Prisons’ (“BOP”) Administrative Remedy Program is set

forth in 28 CFR § 542.10 et seq. This program applies to all inmates under BOP

responsibility and provides for a formal review of issues relating to any aspect of

his confinement. Id. § 542.10 (a) and (b). Pursuant to these regulations, an

inmate shall first raise an issue informally. Id., § 542.13(a). If the inmate did not

resolve the issue informally, he may then file a formal Request to the

Warden. Id. § 542.14. If the inmate is not satisfied with the Warden’s decision at

this stage, he may appeal the Warden’s decision to the Regional Director within

20 days of the Warden’s signed response. Id. § 542.15(a). Such an appeal must

be filed on the appropriate form (BP-10). Id. Finally, the Regional Director’s

decision may be appealed by filing a BP-11 form with the Director of the

National Inmate Appeals in the Office of the General Counsel. Id.

      Before the Court can decide whether Defendant is entitled to

compassionate release, he must first 1) exhaust administrative remedies as set



                                          2
     CASE 0:11-cr-00087-MJD-HB Document 1308 Filed 05/26/20 Page 3 of 4




forth in the preceding paragraph or 2) show that he made a request for

compassionate release to the Warden and the Warden did not respond within 30

days.

        Defendant has shown that he made a request for compassionate release to

the Warden more than 30 days ago. However, because Defendant filed his

motion before 30 days had passed after he submitted his request to the Warden,

there is no evidence in the record regarding whether the Warden failed to

respond within 30 days, or whether the Warden did respond, and Defendant

appealed that decision administratively. At this time, there is no proof that

Defendant has exhausted administrative remedies and Defendant has failed to

show that exhaustion would be futile, so the Court cannot rule on the merits of

Defendant’s motion. Thus, the Court will stay Defendant’s motion until such

time as Defendant or the Government submits proof that he has exhausted

administrative remedies.




        Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:




                                         3
    CASE 0:11-cr-00087-MJD-HB Document 1308 Filed 05/26/20 Page 4 of 4




     Defendant Julian Okeayainneh’s Pro Se Motion for Compassionate
     Release from Custody [Docket No. 1302] is STAYED until the Court
     is notified that Defendant has exhausted administrative remedies.



Dated: May 26, 2020               s/ Michael J. Davis
                                  Michael J. Davis
                                  United States District Court




                                     4
